Citation Nr: 1213892	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  05-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a July 1951 rating action denying service connection for an osteogenic defect of the left tibia (left ankle disability) may be revised or amended on the basis of clear and unmistakable error (CUE).

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Liberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 to December 1956. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2003, February 2005 and August 2006 decisions, by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO). 

On respective July 2004 and September 2005 Appeals to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board related to his present claims; however, prior to such hearing being held, he properly withdrew this request.  See 38 C.F.R. §§ 20.703, 20.704 (2011); see also Statement, Jan. 10, 2007.

When this matter was initially before the Board on October 16, 2008, the Board denied the Veteran's motion alleging CUE in the July 1951 RO determination, reopened and denied on the merits the service connection claim for a left ankle disability and denied the service connection claim for a low back disability on the merits.  The Veteran appealed the Board's October 16, 2008, decision to the United States Court of Appeals for Veterans Claims (Court), which in an March 17, 2011, memorandum decision vacated the Board's October 16, 2008, decision, with the exception of the determination to reopen the service connection claim for a left ankle disability, remanding the case for compliance with the terms of the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed July 1957 rating action, the RO denied the Veteran's service connection claim for a left ankle disability.  

2.  The correct facts, as they were know at the time of the July 1957 determination were before the RO, the statutory and regulatory provisions extant at the time were correct and correctly applied and the determination became final.

3.  Resolving all reasonable doubt in his favor, the evidence of record relates osteoarthritis of the left ankle to the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  The RO's July 1957 rating action that denied service connection for a left ankle disability was not clearly and unmistakably erroneous and it became final.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Service connection for osteoarthritis of the left ankle is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The Board also grants the Veteran's service connection claim for a left ankle disability, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

	CUE Claim

In July 1957, the RO denied the Veteran's service connection claim for a left ankle disability after considering service treatment records, a January 1957 VA examination and statements from the Veteran.  Based on the evidence of record, the RO concluded that the claimed disorder was congenital and was not aggravated by military service.  Here, there is no dispute that the Veteran did not file a timely notice of disagreement challenging the July 1957 RO determination.  If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  See Veterans Regulation No. 2(a), pt. II, par. III; Veterans Administration Regulation 1008; effective Jan. 25, 1936, to Dec. 31, 1957; see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

Presently, the Veteran seeks to collaterally attack the finality of the July 1957 RO determination on the basis of CUE.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended, resulting in the same effect as if the corrected decision had been made on the date of the reversed decision.  For the evidence to sufficiently establish CUE in a prior determination, there must be a sufficient showing that (1) the correct facts, as known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  

To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

As a threshold matter, the Board finds the arguments advanced by the Veteran to allege clear and unmistakable error with the requisite specificity and, will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits).  

As reflected in his August 2006 statement and the January 2012 statement of his attorney, the Veteran asserts that his ankle disability was aggravated by service because he experienced the onset of relevant symptoms in service, underwent in-service surgical intervention related to the condition and service treatment records associated with the claims folder suggest the condition was aggravated by military service, rendering the July 1957 RO determination to the contrary CUE.  This is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.  At the time of the July 1957 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the July 1957 determination and, as a signatory the determination, affirmed his agreement with the finding that the preponderance of the medical and lay evidence was against the Veteran's claim (i.e., that the condition was not aggravated beyond the natural progression of the condition).  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd Macklem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. Jan 11, 2012) (unpublished); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  To the extent the July 1957 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.  

Further, the Board acknowledges that the July 1957 RO decision does not reflect extensive consideration and analysis of the evidence or applicable regulations, to include the presumptions of soundness and aggravation; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Natali v. Principi, 375 F.3d 1375, 1379-81 (Fed. Cir. 2004) (holding that 1945 RO's finding that Mr. Natali's disability was " 'due to a defect in the form and structure of the eye, held to be of a congenital or developmental origin,' " although "not phrased in the language of [VR No. 1(a) was] ... fully equivalent to factual findings that Mr. Natali's disability ... was not aggravated by ... service" and that "although the ... [RO] did not expressly state that it had made its findings based on 'clear and unmistakable evidence,' the board's statement that there was 'no evidence of any superimposed disability during service which could have caused or aggravated the congenital condition' demonstrates that the ... [RO] understood that its findings on those issues needed to satisfy a high standard of proof"); Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001) (holding that, given presumption of validity that attaches to RO decisions and fact that 1945 RO was not required to set forth factual bases for decision, in absence of evidence to contrary RO is presumed to have made requisite factual findings).  Further, the Veteran neither contends that all evidence of record was not considered by the rating board nor does he reasonably identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is any such position reasonably supported by the evidence of record.  Accordingly, absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in July 1957, and has not shown that, any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the July 1957 RO rating action and the determination is final.

	Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's August 1951 induction examination noted no abnormalities associated with his feet, lower extremities and spine/musculoskeletal system.  As no left ankle disability was noted at service entry, VA cannot presume that he was not sound with respect to any such condition at the time of enlistment.  See 38 U.S.C.A. §§ 1111, 1132.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005).

In light of the above, and because the competent evidence of record diagnoses the Veteran as having a osteoarthritis of the left ankle, the Board will focus on the evidence that relates to whether this disability clearly and unmistakably existed prior to service and whether there is clear and unmistakable evidence that the disability was not aggravated by service.

Again, the Veteran's August 1954 induction examination notes no abnormalities of the feet, lower extremities, spine or musculoskeletal system.  A March 1956 service treatment record documents the Veteran's treatment for an increase in left ankle symptoms, which had its onset in basic training.  A November 1956 service operation record documents an excision, exostosis of left tibia, associated with the Veteran's left ankle.  A November 1956 service hospitalization discharge record reflects the opinion of the military physician that the Veteran's condition existed prior to service and that surgical intervention represented the natural progression of the condition.  

A May 2005 statement from private physician M. Velez, M.D., the Veteran's treatment physician, has been associated with the claims folder.  In this statement, Dr. Velez opines that the Veteran's currently diagnosed left ankle condition was likely related to an in-service ankle trauma.  In support of this proposition, Dr. Velez indicates that the Veteran's account of in-service left ankle trauma and in- and post-service symptomatology are consistent with the medical findings currently present.  

At the outset, the Board finds that the Veteran was sound and without any left ankle defect at the time of enlistment.  Notably, his August 1954 induction examination, while noting numerous other clinical findings (e.g., scars of the right and left thighs), fails to not any left ankle abnormality or similar condition.  Additionally, multiple service treatment records, to include a record dated in March 1956, consistently note that the Veteran's left ankle symptoms had their onset in service.  The Board acknowledges that a November 1956 service operation record indicates that the Veteran's condition left ankle condition was congenital and existed prior to service, but there is no analysis to support the findings that the condition existed prior to service; moreover, in detailing the history of this condition the military medical professional concedes that the relevant symptoms of this condition had their onset in service.  In light of the foregoing, the Board finds that the evidence of record fails to clearly and unmistakably support any finding that the Veteran's claimed left ankle disability existed prior to his entrance into service.  38 U.S.C.A. § 1111; see also Wagner.  Thus, the Board's analysis will proceed accordingly.  

The Veteran has provided a competent and credible account of left ankle symptomatology, to include in-service trauma, the in-service onset of relevant symptoms (i.e., pain) and of continuously experiencing such symptoms since separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's account of an in-service left ankle trauma and of the in-service onset of relevant symptoms has remained generally consistent, to include as reflected in a March 1956 service treatment record.  Moreover, both service and post-service medical evidence tend to corroborate his account of left ankle symptomatology, to include as provided solely for the purpose of seeking and obtaining medical treatment.  Together, these factors make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinion of record addressing the determinative matter at hand weights in favor of the Veteran's claim.  In May 2005 private medical opinion of private physician M. Velez, M.D. indicates that the Veteran's currently diagnosed left ankle disability likely had its onset in-service and is consistent with his account of in-service left ankle trauma.  Significantly, this May 2005 medical opinion reflects reliance on relevant medical expertise, a detailed consideration of the relevant medical evidence and the Veteran's competent and credible account of symptomatology.  What is more, the provided opinion is generally consistent with the other medical evidence of record, service and post-service.  Stated differently, the May 2005 medical opinion of Dr. Velez is supported by clear medical reasoning and logic, making the opinion highly probative evidence in favor of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, there is no medical opinion to the contrary.

In sum, the medical evidence of record sufficiently establishes that the Veteran was sound and without any left ankle condition at the time of enlistment and has a currently diagnosed left ankle disability.  The Veteran has also provided a competent and credible account of relevant left ankle symptomatology.  Moreover, the most probative medical evidence of record relates his currently diagnosed left ankle disability to military service.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria to establish service connection for a left ankle disability are met and the claim is granted.  


ORDER

The claim to revise or reverse the July 1957 RO determination that denied service connection for a left ankle disability, to include on the basis of CUE, is denied.

Service connection for osteoarthritis of the left ankle is granted.  





REMAND

The Veteran has provided a competent account of low back symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The record also sufficiently establishes the presence of currently diagnosed low back condition.  In light of the foregoing and the herein grant of service connection for a left ankle disability, the Board finds that a remand for appropriate for appropriate VA examination is necessary, to determine the etiology of the claimed condition.  

In addition, the record suggests the Veteran receives regular medical treatment for a low back condition.  However, relevant private treatment records, dated since December 2004, have not been associated with the claims folder.  While not definitive, the record suggests the Veteran may also receive VA treatment in connection with his low back condition, but the record does not reflect sufficient attempt to obtain any such records.  In multiple statements, the Veteran indicates that he is in receipt of Social Security Administration benefits; nevertheless, the record does not reflect sufficient attempts to obtain these records.  Under law VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For this reason as well, the Board must remand the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his low back symptomatology, to include any possible relationship to military service or any service-connected disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should request the Veteran identify all sources of private treatment or evaluation of his low back condition, since December 2004, to include private physicians K. Cintron, M.D., R. Rodriguez, M.D. and M. Velez, M.D.; and the private Hospital Rodriguez.  Then, undertake all necessary efforts to obtain any identified private treatment records.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.  Additionally, the Veteran should be apprised of such and provided with an opportunity to submit such reports. 

3.  The RO must contact the Veteran, to ascertain whether he has obtained any treatment(s) and/or hospitalization(s) related to his low back condition at any VA medical facilities.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

4.  The RO should attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available. 

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, if possible, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of his claimed low back condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiner must diagnose all low back conditions found to be present.  Then, for each diagnosed condition the examiner must state whether it is at least as likely as not the condition is: (a) related to military service;(b) had its onset in-service or within one year of separation; and (c) is related to any service-connected disability, to specifically include a osteoarthritis of the left ankle.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology; (II) a March 1956 service treatment record, (III) a November 1956 service operation report; (IV) a May 1957 VA examination report; (V) a January 2004 statement from a medical professional at the Grupo Medico Castaner; (VI) the May 2005 statement of M. Valez, M.D., and any other evidence deemed relevant.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

6.  Then, upon ensuring all documents in the claims folder are in English, readjudicate the present appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


